Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
In regards to claim 1, Applicant argues Fujii (US 20180178714) does not teach each and every element of the claim. In particular, applicant argues the limitations of “wherein the driving controller is configured to change a time or a distance to stop the lane change depending on whether or not the lane change destination was notified outside the vehicle by the external notification device before the stop condition is satisfied when stopping conditions of the lane change are satisfied at the time of starting of the lane change, wherein the driving controller is configured, at the time of starting of the lane change, to stop the lane change when the outside of the host vehicle is not notified of the lane change destination by the outside notifier and a first predetermined time has elapsed after the stopping conditions have been satisfied, and to stop the lane change when the outside of the host vehicle is notified of the lane change destination by the outside notifier and a second predetermined time which is shorter than the first predetermined time has elapsed” are not taught. Further, that this allows for changing the time at which lane change is set up or stopped depending on the time at which the stopping conditions are satisfied after the execution conditions are satisfied. 
Applicant continues, that even when stopping conditions are satisfied, it is possible to curb repeated execution of instruction to perform driving control and stop control by maintaining the execution state of the driving control for a predetermined time, and cites the Applicant’s specification paragraph [0139]. 
Applicant argues that Maruyama is silent as to the above limitations and therefore does not cure the deficiencies of Fujii. 
However, Fujii teaches performing a lane change when a number of conditions are met: the duration of a certain operation of the turn signal lever 41, causing a turn signal to be output and therefore notifying the outside area, a lane boundary line indicating a lane change is allowable, and environment monitoring ensuring no obstacle becomes a safety issue. Each of these conditions are binary and serve as stopping conditions when they are not met or no longer met. Fujii also teaches setting the vehicle to standby for a predetermined time after a lane change assist has been selected, where a lane change assist selection includes the outputting of a turn signal in the appropriate direction. Maruyama teaches determining the possibility of a lane change and prompting a driver for agreement or disagreement to the lane change within a predetermined time of where the lane change is determined to be possible. 
By the combination of these references a fourth condition is added, which is driver agreement within a time. The lane change assist operations begins along with a prompt for driver agreement, and lane change assist is stopped when any single condition is not met. Equally the lane change is performed sooner when all conditions are met sooner. As such, the combination of these two references would make obvious the case when lane change agreement is not given, the turn signal is not output and the lane change is stopped as soon as disagreement is provided, and lane change is stopped when any lane change condition is no longer satisfied at any time during the lane change. This changes a time to stop a lane change based on a turn signal indication before the lane change is stopped and determined to be initially possible because the lane change is begun until the conditions are no longer met, whereas when a turn signal indication before the lane change is not output, all conditions are not met and lane change control is only performed for the predetermined time of waiting for driver agreement, resulting in a different time for each set of conditions to stop a lane change. As such, Fujii and Maruyama read upon these limitations. 
Further, the claims do not clearly recite the section of the Applicant’s specification about curbing repeated executions of instruction stated in the Applicant’s remarks. If the Applicant feels this to be a key feature of their Application, the Examiner suggests amending claim language to more clearly recite such features. 
As such this argument is unpersuasive. 
Applicant argues independent claims 10 and 11 recite similar features and therefore are allowable for similar reasons. 
This argument is unpersuasive for the same reasons as given above. 
Applicant argues the dependent claims which all depend on claim 1 are allowable by virtue of their dependency. 
This argument is unpersuasive for the same reasons as given above. 

Claim Objections
Claim 1 objected to because of the following informalities: the claim recites “when the vehicle lane change from a host vehicle travel lane in which the host vehicle is traveling to a neighboring lane” which should read “when the vehicle lane changes from a host vehicle travel lane in which the host vehicle is traveling to a neighboring lane”
Claims 10 and 11 recite the same informality.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 recites the limitation "the stopping condition" in line 14 in the newly amended language.  There is insufficient antecedent basis for this limitation in the claim as “a stopping condition” has not been introduced. Therefore, this has been interpreted as “a stopping condition” which properly introduced the limitation before the later use in line 19. 
Claims 10 and 11 both recite the same limitation which also have insufficient antecedent basis and have been interpreted in the same way. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 20180178714) in view of Maruyama (US 20160091896).
In regards to claim 1, Fujii teaches a vehicle control device comprising: (Fig 1)
a recognizer configured to recognize surrounding conditions of a host vehicle; ([0043] surrounding monitored by surrounding sensors 11 and [0047] camera sensor 12, which recognize lane, environment, and objects around vehicle.)
a driving controller configured to control one or both of speed and steering of the host vehicle on the basis of the surrounding conditions recognized by the recognizer; ([0043] driving support ECU 10 provides driving support including executing lane change assist control, lane trace assist control, and adaptive cruise control which all involve both speed and steering control.) and 
an outside notifier configured to notify an outside of the host vehicle of a lane change destination of the host vehicle when the vehicle lane change from a host vehicle travel lane in which the host vehicle is traveling to a neighboring lane, ([0062] turn signal 32 flashed based on direction. [0074] when requesting lane change, turn signal is used and notifies the outside area.)
Fujii also teaches determining whether start conditions for lane change assist have been satisfied ([0143]-[0147], [0150]). These conditions are binary, and as such, when these conditions are not satisfied, lane change assist stopping conditions are satisfied. The conditions for turning on lane change assist include the duration of a certain operation of the turn signal lever 41, causing a turn signal to be output and therefore notifying the outside area. Other conditions for performing the lane change include lane boundary line indicating a lane change is allowable and environment monitoring ensuring no obstacle becomes a safety issue. Further, target lane change time is set to be variable in proportion to distance needed to reach final target lateral position ([0108]). Fujii also teaches setting the vehicle to standby for a predetermined time after a lane change assist has been selected, where a lane change assist selection includes the outputting of a turn signal in the appropriate direction ([0153]), which corresponds to the second time of the below limitation.
Fujii does not teach:
wherein the driving controller is configured to change a time or a distance to stop the lane change depending on whether or not the lane change destination was notified outside the vehicle by the external notification device before the stop condition is satisfied when stopping conditions of the lane change are satisfied at the time of starting of the lane change, 
wherein the driving controller is configured, at the time of starting of the lane change, to stop the lane change when the outside of the host vehicle is not notified of the lane change destination by the outside notifier and a first predetermined time has elapsed after the stopping conditions have been satisfied, and to stop the lane change when the outside of the host vehicle is notified of the lane change destination by the outside notifier and a second predetermined time which is shorter than the first predetermined time has elapsed.
However, Maruyama teaches determining the possibility of a lane change and prompting a driver for agreement or disagreement to the lane change within a predetermined time of where the lane change is determined to be possible ([0079]). While primarily shown as a prompt for disagreement, rather than agreement, this citation suggests agreement is required to be input by the driver and thus a default disagreement state is set if the driver does not agree to the lane change within the predetermined time. As the predetermined time is determined as the time where it is possible to perform a lane change, this may be greater than, less than, or equal to the standby time of Fujii and reads on the first time of this limitation as the turn signal is not yet output. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the vehicle control device of Fujii by incorporating the teachings of Maruyama, such that the possible time a lane change may be performed in is determined and a driver is prompted to agree to or disagree to the lane change during this time, where this time includes the case where the time is greater than the standby time of Fujii, and by doing so, this results in an additional lane change condition of driver agreement to the lane change. This results in the case in which when lane change agreement is not given, the turn signal is not output and the lane change is stopped as soon as disagreement is provided, and lane change is stopped when any lane change condition is no longer satisfied at any time during the lane change.
The motivation to do so is that, as acknowledged by Maruyama, this may better reflect the operator’s intentions when in lane change conditions ([0007]) which one of ordinary skill in the art would have recognized improves the comfort of the driver.

In regards to claim 3, Maruyama teaches the conditions for determining a lane change is possible, which is the same as the time a driver prompt to agree to the lane change is output, include at least a preceding vehicle is traveling at a substantially slower speed and the own vehicle should pass the preceding vehicle ([0037], [0041]). This is changing the first time based on speed which by necessarily adjusting the time in which a lane change operation is possible.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Fujii, as already modified by Maruyama, by further incorporating the teachings of Maruyama, such that speed of the vehicle causes and adjustment of the time in which a driver can agree to the lane change. 
The motivation to do so is that same as for claim 1 above and acknowledged by Maruyama.

In regards to claim 4, Maruyama teaches the conditions for determining a lane change is possible, which is the same as the time a driver prompt to agree to the lane change is output, include a lane obstruction exists, the lane is reduced or increased ahead of the vehicle, a straight road continues for a while, road width is equal to or more than a predetermined width, operator view, and/or any combination of these factors and others ([0037]-[0047]). Each of these are a road condition which necessarily adjust the time in which a lane change operation is possible. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Fujii, as already modified by Maruyama, by further incorporating the teachings of Maruyama, such that road conditions adjust the time in which a driver can agree to the lane change. 
The motivation to do so is that same as for claim 1 above and acknowledged by Maruyama.

In regards to claim 5, Maruyama teaches presenting a prompt for a driver to agree to a lane change when a lane change is determined to be possible ([0034], [0079]). The lane change may be determined possible based on a variety of conditions ([0037]-[0047]) and when any of these are not satisfied, the lane change is not recommended and as such, the lane change conditions not being satisfied serve as stopping conditions. This necessarily changes the first time as the time the lane change is available is adjusted.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the vehicle control device of Fujii, as already modified by Maruyama, by further incorporating the teachings of Maruyama, such that stopping conditions of the lane change adjust the time the driver may agree to the lane change. 
The motivation to do so is that same as for claim 1 above and acknowledged by Maruyama.

In regards to claim 6, Fujii, as modified by Maruyama, teaches the vehicle control device according to claim 1, further comprising an inside notifier configured to notify an occupant of the host vehicle when the lane change of the host vehicle is executable or when the lane change of the host vehicle is stopped. ([0152] when lane change assistance is started a buzzer notifies the driver.) 

In regards to claim 7, Maruyama teaches determining whether the vehicle is in a state in which a lane change can be safely stopped by verifying the conditions of either a center of the width direction of the vehicle crosses over the lane line, 1/3 of the vehicle in the width direction crosses over the lane line, or the vehicle body side reaches the lane line of the current traveling lane and an adjacent traveling lane ([0062]). All of these are defined based on a distance of travel of the vehicle and must be predefined based on the dimensions of the vehicle and the dimensions of the lane, all of which are necessarily known. Beyond these conditions, the lane change is determined to be unsafe to cancel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify Fujii, as already modified by Maruyama, by further incorporating the teachings of Maruyama, such that when the vehicle has traveled beyond a predetermined distance laterally, the lane change continues and it is determined to be unsafe to cancel the lane change after using a turn signal to indicate the lane change. 
The motivation to do so is that same as for claim 1 above and acknowledged by Maruyama.

In regards to claim 8, Fujii, as modified by Maruyama, teaches the vehicle control device according to claim 1, wherein the driving controller is configured to determine whether the lane change is to be performed on the basis of a reference position of the host vehicle relative to the host vehicle travel lane and the neighboring lane when the stopping conditions are satisfied in a state in which the lane change including lateral movement to the neighboring lane is being performed and to continuously perform the lane change to the neighboring lane when the reference position of the host vehicle is located in the neighboring lane over a lane marking for partitioning the host vehicle travel lane and the neighboring lane. ([0049] reference position of own vehicle in relation to centerline of lane is determined in road width direction. [0167] stopping conditions of turn signal output include when reference point of own vehicle has crossed lane boundary between previous travel lane and target travel lane, while changing lanes. Fig 5 illustrates target positions at least at times t4 and t5, lane change is continuously performed along path shown in figure. [0077] even when the turn signal is switched off, the operations may continue.)

In regards to claim 9, Fujii, as modified by Maruyama, teaches the vehicle control device according to claim 1, wherein the driving controller is configured to start lateral movement of the host vehicle to the neighboring lane when the stopping conditions are not satisfied within the first predetermined time after the stopping conditions have been satisfied before the outside of the host vehicle has been notified of the lane change destination by the outside notifier or when the stopping conditions are not satisfied within the second predetermined time after the stopping conditions have been satisfied after the outside of the host vehicle has been notified of the lane change destination by the outside notifier. ([0153] the vehicle set to standby for a predetermined time after a lane change assist has been selected, where a lane change assist selection includes the outputting of a turn signal in the appropriate direction. [0077] even when the turn signal is switched off, the operations may continue depending on conditions. This is starting lateral movement of host vehicle to neighboring lane when stopping conditions are initially not satisfied within the second predetermined time, after the stopping conditions have been satisfied after the outside of the host vehicle has been notified of the lane change destination by the outside notifier.)

In regards to claim 10, Fujii teaches a vehicle control method which is performed by an onboard computer, the vehicle control method comprising: (Fig 6, 7.)
recognizing surrounding conditions of a host vehicle; ([0043] surrounding monitored by surrounding sensors and [0047] camera sensor, which recognize lane, environment, and objects around vehicle.)
controlling one or both of speed and steering of the host vehicle on the basis of the recognized surrounding conditions; ([0133] in steps S11-S13, when lane trace control is set on, steering assist is provided, [0126] conditions for being on includes automatic cruise control being on, which controls speed. [0142] in S19 lane change start condition is established, which includes steering and speed control.)
causing an outside notifier to notify an outside of the host vehicle of a lane change destination of the host vehicle when the vehicle lane change from a host vehicle travel lane in which the host vehicle is traveling to a neighboring lane; ([0153] turn signal flashed when lane change is determined on the appropriate side of the determined lane change.) 
Fujii also teaches determining whether start conditions for lane change assist have been satisfied ([0143]-[0147], [0150]). These conditions are binary, and as such, when these conditions are not satisfied, lane change assist stopping conditions are satisfied. The conditions for turning on lane change assist include the duration of a certain operation of the turn signal lever 41, causing a turn signal to be output and therefore notifying the outside area. Other conditions for performing the lane change include lane boundary line indicating a lane change is allowable and environment monitoring ensuring no obstacle becomes a safety issue. Further, target lane change time is set to be variable in proportion to distance needed to reach final target lateral position ([0108]). Fujii also teaches setting the vehicle to standby for a predetermined time after a lane change assist has been selected, where a lane change assist selection includes the outputting of a turn signal in the appropriate direction ([0153]), which corresponds to the second time of the below limitation.
Fujii does not teach:
changing a time or a distance to stop the lane change depending on whether or not the lane change destination was notified outside the vehicle by the external notification device before the stop condition is satisfied when stopping conditions of the lane change are satisfied at the time of starting of the lane change; and
at the time of starting of the lane change, stopping the lane change when the outside of the host vehicle is not notified of the lane change destination by the outside notifier and a first predetermined time has elapsed after the stopping conditions have been satisfied, and stopping the lane change when the outside of the host vehicle is notified of the lane change destination by the outside notifier and a second predetermined time which is shorter than the first predetermined time has elapsed.
However, Maruyama teaches determining the possibility of a lane change and prompting a driver for agreement or disagreement to the lane change within a predetermined time of where the lane change is determined to be possible ([0079]). While primarily shown as a prompt for disagreement, rather than agreement, this citation suggests agreement is required to be input by the driver and thus a default disagreement state is set if the driver does not agree to the lane change within the predetermined time. As the predetermined time is determined as the time where it is possible to perform a lane change, this may be greater than, less than, or equal to the standby time of Fujii and reads on the first time of this limitation as the turn signal is not yet output. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the vehicle control method of Fujii by incorporating the teachings of Maruyama, such that the possible time a lane change may be performed in is determined and a driver is prompted to agree to or disagree to the lane change during this time, where this time includes the case where the time is greater than the standby time of Fujii, and by doing so, this results in an additional lane change condition of driver agreement to the lane change. This results in the case in which when lane change agreement is not given, the turn signal is not output and the lane change is stopped as soon as disagreement is provided, and lane change is stopped when any lane change condition is no longer satisfied at any time during the lane change.
The motivation to do so is the same as acknowledged by Maruyama in regards to claim 1 above. 

In regards to claim 11, Fujii teaches a non-transitory computer-readable storage medium having a program stored therein, the program causing an onboard computer to perform: ([0039] instructions stored on ROM, which is a non-transitory computer-readable storage medium.)
recognizing surrounding conditions of a host vehicle; ([0043] surrounding monitored by surrounding sensors and [0047] camera sensor, which recognize lane, environment, and objects around vehicle.)
controlling one or both of speed and steering of the host vehicle on the basis of the recognized surrounding conditions; ([0133] in steps S11-S13, when lane trace control is set on, steering assist is provided, [0126] conditions for being on includes automatic cruise control being on, which controls speed. [0142] in S19 lane change start condition is established, which includes steering and speed control.)
causing an outside notifier to notify an outside of the host vehicle of a lane change destination of the host vehicle when the vehicle lane change from a host vehicle travel lane in which the host vehicle is traveling to a neighboring lane; ([0153] turn signal flashed when lane change is determined on the appropriate side of the determined lane change.) and 
Fujii also teaches determining whether start conditions for lane change assist have been satisfied ([0143]-[0147], [0150]). These conditions are binary, and as such, when these conditions are not satisfied, lane change assist stopping conditions are satisfied. The conditions for turning on lane change assist include the duration of a certain operation of the turn signal lever 41, causing a turn signal to be output and therefore notifying the outside area. Other conditions for performing the lane change include lane boundary line indicating a lane change is allowable and environment monitoring ensuring no obstacle becomes a safety issue. Further, target lane change time is set to be variable in proportion to distance needed to reach final target lateral position ([0108]). Fujii also teaches setting the vehicle to standby for a predetermined time after a lane change assist has been selected, where a lane change assist selection includes the outputting of a turn signal in the appropriate direction ([0153]), which corresponds to the second time of the below limitation.
Fujii does not teach:
changing a time or a distance to stop the lane change depending on whether or not the lane change destination was notified outside the vehicle by the external notification device before the stop condition is satisfied when stopping conditions of the lane change are satisfied at the time of starting of the lane change; and
at the time of starting of the lane change, stopping the lane change when the outside of the host vehicle is not notified of the lane change destination by the outside notifier and a first predetermined time has elapsed after the stopping conditions have been satisfied, and stopping the lane change when the outside of the host vehicle is notified of the lane change destination by the outside notifier and a second predetermined time which is shorter than the first predetermined time has elapsed.
However, Maruyama teaches determining the possibility of a lane change and prompting a driver for agreement or disagreement to the lane change within a predetermined time of where the lane change is determined to be possible ([0079]). While primarily shown as a prompt for disagreement, rather than agreement, this citation suggests agreement is required to be input by the driver and thus a default disagreement state is set if the driver does not agree to the lane change within the predetermined time. As the predetermined time is determined as the time where it is possible to perform a lane change, this may be greater than, less than, or equal to the standby time of Fujii and reads on the first time of this limitation as the turn signal is not yet output. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application, to modify the vehicle control medium of Fujii by incorporating the teachings of Maruyama, such that the possible time a lane change may be performed in is determined and a driver is prompted to agree to or disagree to the lane change during this time, where this time includes the case where the time is greater than the standby time of Fujii, and by doing so, this results in an additional lane change condition of driver agreement to the lane change. This results in the case in which when lane change agreement is not given, the turn signal is not output and the lane change is stopped as soon as disagreement is provided, and lane change is stopped when any lane change condition is no longer satisfied at any time during the lane change.
The motivation to do so is the same as acknowledged by Maruyama in regards to claim 1 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hashimoto et al. (US 20190235510) teaches performing a lane change with a predetermined wait time to allow the driver to complete a situation check. 
Zhang (US 20180293894) teaches lane change control including a predetermined wait time, where the lane change control is performed based at least in part approach distance.
Nakatsuka et al. (US 20170113694) teaches stopping a lane change when conditions for the lane change are not satisfied within a predetermined time. 
Jung (US 20050096838) teaches waiting a predetermined time for lane change and remaining in the current lane if conditions are not satisfied. 
Himi (US 20180147984) teaches determining if a turn signal is functioning and outputting an alert if it is not. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHIAS S WEISFELD whose telephone number is (571)272-7258. The examiner can normally be reached Monday-Thursday 7:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.W./Examiner, Art Unit 3661   

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661